UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

PRESSLEY B. ALSTON,                              :
                                                 :
               Plaintiff,                        :       Civil Action No.:         09-1397 (RMU)
                                                 :
               v.                                :
                                                 :
FEDERAL BUREAU                                   :
OF INVESTIGATION,                                :
                                                 :
               Defendant.                        :


                                   MEMORANDUM OPINION

                            DISMISSING THE CASE WITHOUT PREJUDICE

       The plaintiff, a pro se litigant currently incarcerated in Florida, commenced this action

against the Federal Bureau of Investigation (”FBI”), seeking redress under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. Compl. at 1. The court granted him leave to proceed

in forma pauperis on August 20, 2009. Minute Order (August 20, 2009). On November 2,

2010, the court determined that at the time that the plaintiff commenced this action, he had

accumulated three or more “strikes” as defined by 28 U.S.C. § 1915(g). 1 See generally Mem

Op. (Nov. 2, 2010). The court thus vacated its previous order granting the plaintiff in forma

pauperis status and directed the plaintiff to pay the $350 filing fee applicable to this civil action

within thirty days or suffer dismissal of the case. See Order (Nov. 2, 2010).

       To date, the plaintiff has not paid the filing fee, and his most recent filing, a motion for




1
       Under 28 U.S.C. 1915(g), the court is required to deny a prisoner’s motion to proceed under in
       forma pauperis status if he has “on 3 or more prior occasions, while incarcerated or detained in
       any facility, brought an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted.”
       28 U.S.C. § 1915(g).
“Accrocher Litigation” provides no basis for reconsideration of that order. 2 See generally Pl.’s

Mot. for Accrocher Litigation. Because the plaintiff was warned that his case would be

dismissed if he did not pay the filing fee, and because such a filing fee has not yet been paid, the

court dismisses the above-captioned case without prejudice. See Benavides v. Drug Enforcement

Admin., Civ. No. 10-043, (D.D.C. August 20, 2010) (Dismissal Order) (dismissing the case

without prejudice because the plaintiff, whose in forma pauperis status had been revoked, failed

to pay the filing fee within the allotted time).

        An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 2nd day of February, 2011.

                                                                           RICARDO M. URBINA
                                                                          United States District Judge




2
        The plaintiff suggests, without providing any legal authority, that the court does not have the
        authority to strip his in forma pauperis status. See Pl.’s Mot. for Accrocher Litigation at 2. It is
        beyond cavil, however, that this court may revise any order issued before the entry of a final
        judgment in any given case. FED. R. CIV. PROC. 54(b).